


117 SRES 93 ATS: Congratulating the University of Alabama Crimson Tide football team for winning the 2021 National Collegiate Athletic Association College Football Playoff National Championship.
U.S. Senate
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III
117th CONGRESS
1st Session
S. RES. 93
IN THE SENATE OF THE UNITED STATES

March 3, 2021
Mr. Shelby (for himself and Mr. Tuberville) submitted the following resolution; which was considered and agreed to

RESOLUTION
Congratulating the University of Alabama Crimson Tide football team for winning the 2021 National Collegiate Athletic Association College Football Playoff National Championship.


Whereas the University of Alabama Crimson Tide football team went 13-0 and won the 2021 National Collegiate Athletic Association College Football Playoff National Championship, defeating the Ohio State University Buckeyes by a score of 52 to 24 at the Hard Rock Stadium in Miami, Florida, on January 11, 2021; Whereas this victory marks the sixth College Football National Championship in the last 11 years for the University of Alabama and the 18th National Championship overall;
Whereas the 2021 National Collegiate Athletic Association College Football Playoff National Championship was the 73rd post-season football bowl appearance and the 44th football bowl victory for the University of Alabama; Whereas the 2020–2021 Crimson Tide football team won the Southeastern Conference Championship and went 11-0 in conference play, becoming the first team in college football history to win 11 Southeastern Conference games in a single season;
Whereas the 2020–2021 Crimson Tide football team averaged 48.5 points per game, which is the most in Southeastern Conference history; Whereas the University of Alabama head football coach, Nick Saban, has now won 7 College Football National Championships, setting the record for the most national championships won by a single head coach;
Whereas this victory extends the record of Coach Saban to 170 wins and 23 losses during his tenure as the head football coach of the University of Alabama; Whereas members of the 2020–2021 Crimson Tide football team have been honored by various awards throughout the season and during the post-season, including the 2020 Heisman Trophy winner, DeVonta Smith;
Whereas Chancellor Finis St. John IV, President Stuart Bell, and Athletic Director Greg Byrne have emphasized the importance of academic success to the Crimson Tide football team and all student-athletes at the University of Alabama; and Whereas the 2020–2021 Crimson Tide football team has brought great pride and honor to the University of Alabama, loyal fans of the Crimson Tide, and the entire State of Alabama: Now, therefore, be it

That the Senate— (1)congratulates the University of Alabama Crimson Tide for an undefeated season and winning the 2021 National Collegiate Athletic Association College Football Playoff National Championship game;
(2)recognizes the achievements of all players, coaches, and staff who contributed to the championship season; and (3)respectfully requests that the Secretary of the Senate prepare an official copy of this resolution for presentation to—
(A)the President of the University of Alabama, Dr. Stuart Bell; (B)the Athletic Director of the University of Alabama, Greg Byrne; and
(C)the Head Coach of the University of Alabama Crimson Tide football team, Nick Saban.   